                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF CONNECTICUT
______________________________________
                                      )
UNITED STATES OF AMERICA              )
                                      )    No. 3:19-cr-073-VLB
v.                                    )
                                      )
ANTON JEPSEN                          )    March 30, 2020
______________________________________)

       SECOND SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)

      Anton Jepsen, by counsel, hereby files this memorandum to further

supplement the Court with information obtained by counsel since the prior

filings in support of his motion for the Court to amend his sentence to “time

served” pursuant to 18 U.S.C. § 3582(c), to which Assistant U.S. Attorney

Deborah Slater indicated that the Government does not object.

      Evidence of the coronavirus invading the prison systems is mounting.

The BOP has reported the first death of a federal inmate.1 In just one day, a

49-year-old inmate went from complaining of a persistent cough to being

placed on a ventilator. Eight days later, he died. Just like Mr. Jepsen, the man

had “long-term, pre-existing medical conditions which the CDC lists as risk

factors for developing more severe COVID-19 disease.”

      The BOP now has a webpage dedicated to reporting positive tests of

inmates and staff, which were at 19 apiece on March 29th, and increased to 29




1
 See Press Release, Inmate Death at FCI Oakdale I, U.S. DEP’T OF JUSTICE, BOP,
Mar. 28, 2020, available via https://www.bop.gov/resources/news_stories.jsp.
and 24, respectively, on March 30, 2020.2 Impacted facilities include familiar

names, including FCI Danbury, Fort Dix, and Otisville, along with the

previously noted positive at MDC Brooklyn. One facility, where the inmate

died, is in lockdown status and may have stopped testing “to conserve testing

resources.”

      State prison systems also are reporting significant numbers of affected
inmates and staff. In Cook County in Illinois, the jail went from one positive to
101 positives in the span of a week.3 In Connecticut, the DOC recently
reported the first inmate positive test and already has announced three facility
employees as having tested positive.4
      In Rhode Island, the positive tests for residents are starting to jump.5

The state corrections system has reported a positive test by a corrections

officer.6 The town of Central Falls, where Wyatt is located, has declared “a


2
  See COVID-19 Tested Positive Cases, BOP, available at
https://www.bop.gov/coronavirus/.
3
  See Sam Kelly, 101 inmates at Cook County Jail confirmed positive for
COVID-19, CHICAGO SUN-TIMES, updated Mar. 30, 2020, available at
https://chicago.suntimes.com/coronavirus/2020/3/29/21199171/cook-county-
jail-coronavirus-positive-101-cases-covid-19.
4
  See Press Releases, First Department of Correction Offender Tests Positive
for the COVID-19 Virus, CONN. DEPT. OF CORRECTION, Mar. 30, 2020, and Third
Department of Correction Employee to Test Positive for COVID-19 Virus, CONN.
DEPT. OF CORRECTION, Mar. 27, 2020, both available via
https://portal.ct.gov/DOC/Common-Elements/Common-Elements/Health-
Information-and-Advisories. Both the inmate and one of the staff members are
from the same facility.
5
  See Linda Borg, Raimondo: R.I. has 4th coronavirus death, 114 new cases,
Providence J., Mar. 30, 2020 (announcing new cases that increased total
positives by more than 33%), available at
https://www.providencejournal.com/news/20200330/raimondo-ri-has-4th-
coronavirus-death-114-new-cases.
6
  R.I. correctional officer tests positive for coronavirus, PROVIDENCE J., updated
Mar. 29, 2020, available at
https://www.providencejournal.com/news/20200328/ri-correctional-officer-

                                        2
local disaster emergency.”7 It appears to be a matter of time before COVID-19

is tied directly to Wyatt Detention Facility.

      The concerns presented here are being recognized at all levels of

government and by all sides calling for the release of inmates at risk,

especially those with short prison terms remaining and at higher risk from the

coronavirus.8 Even prosecutors recognize the need for action, particularly for

low-level offenders.

             The thing that we’re concerned with is public safety, and
             we don’t want to prescribe someone with substance-use
             disorder to a death sentence.

Marilyn Mosby, State’s Attorney, Baltimore, Maryland, quoted in Timothy

Williams et al, ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads

Behind Bars, N.Y. TIMES, Mar. 30, 2020, available at https//nyti.ms/2Jmnf4z.

      Mr. Jepsen needs to be removed from Wyatt. At this point, he has

served more than seven months in prison for violating conditions of

supervised release based on his use of meth. The risk to Mr. Jepsen, who

suffers from hypertension, diabetes, and HIV, is too great to warrant that he

spends nearly two more months in a potential petri dish, where one positive

could lead to 100 more in just one week.


tests-positive-for-coronavirus. Wyatt is privately run and outside the state’s
corrections system.
7
  EXECUTIVE ORDER, Supplemental Emergency Declaration, Governmental
Health and Safety Measures and Further Covid-19 Preparation and Prevention
Measures, 2020-0003, available via http://www.centralfallsri.us/coronavirus.
8
  See, e.g., Bernadette Hogan, Cuomo orders 1,100 parole violators released
from jails over coronavirus concerns, N.Y. POST, Mar. 27, 2020, available at
https://nypost.com/2020/03/27/cuomo-orders-1100-parole-violators-released-
from-jails-over-coronavirus-concerns/;


                                         3
      For these reasons, as well as those set forth previously, compassionate

release is warranted.

                               Respectfully submitted,
                               ANTON JEPSEN

                               /s/Charles F. Willson/s/__________
                               By Charles F. Willson (# ct24129)
                               FEDERAL DEFENDER’S OFFICE
                               10 Columbus Boulevard, 6th Floor
                               Hartford, CT 06106
                               Tel: (860) 493-6260
                               Fax: (860) 493-6269
                               email: Charles_Willson@fd.org




                        CERTIFICATION OF SERVICE

       This is to certify that on March 30, 2020, a copy of the foregoing was
filed electronically via the Court’s CM/ECF system, and by that system,
counsel for the Government has been provided with a copy of the foregoing.

/s/Charles F. Willson/s/__________
Charles F. Willson




                                       4
